Yesawich, Jr., J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 13, 1988, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant was convicted for participating in the burglary of a residence which yielded a television set, the details of which defendant freely explained during his plea allocution. In his signed confession, defendant described what happened following the burglary: “On January 13th 1987 Detective Sergeant Burchell came to me at Lake Mohonk and asked if I had a T.V. in my room, I told him no and took him to someone else’s room and told him it was my room. I then left and was asked by Mike Benniati who is Chief of Security to return a few minutes later. Sgt. Burchell advised me of my rights and asked me if he could look in room 769 [defendant’s residence], I unlocked the door and showed him the T.V., at this point he told me I was under [a]rrest.” As a result of a plea bargain negotiated by defendant’s attorney, defendant received the minimum sentence permitted for second degree burglary.
Defendant’s principal complaints are that he was not notified of Grand Jury proceedings and of his opportunity to testify thereat, and that he was deprived of the effective assistance of counsel. Since defendant’s guilty plea waives his right to raise the first claim (see, People v Kehn, 132 AD2d 778, 779, lv denied 70 NY2d 800), we need not address its merits, which appear to be lacking, in any event. The other challenge is patently without merit, given the strength of the prosecution’s case and the favorable disposition secured by defendant’s counsel under the circumstances.
*845Judgment affirmed. Kane, J P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.